DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s response to election submitted on March 21, 2022.  In virtue of this filing, claims 11-16 are now pending in the instant application.
Election/Restrictions
Applicant’s election without traverse of 11-16 in the reply filed on 03/21/2022 is acknowledged.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 1-10 and 17-20 are objected to because of the following informalities:
Claims 1-10 and 17-20 should be cancelled  
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 11-16 would be allowable if corrected to overcome the objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  

A system for generating a visual indication, comprising … “a first receiver configured to receive a first signal from the transmitter, wherein the first signal is indicative that the operation of the vehicle is associated with a first side of the vehicle where the first receiver is located, wherein the first receiver is configured to provide a first visual indication based on the first signal, and wherein the first visual indication is provided by a first lighting device powered by a first constant current provided by a first battery in the first receiver; and a second receiver configured to receive a second signal from the transmitter, wherein the second signal is indicative that the operation of the vehicle is associated with a second side of the vehicle where the second receiver is located”, in combination with the remaining claimed limitations as claimed in independent claim 11 (claims 12-16 would be allowable as being dependent on claim 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Miyashita et al. – US 2021/0039550
Prior art Decker, JR. et al. – US 2020/0172060
Prior art Stiles et al. – US 2008/0258899
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 24, 2022